Exhibit 99.2 CORPORATE PARTICIPANTS Andrew Siegel Joele Frank, Wilkinson, Brimmer, Katcher - Investor Relations Neil Wilkin Optical Cable Corporation - Chairman of the Board, President and Chief Executive Officer Tracy Smith Optical Cable Corporation - Senior Vice President and Chief Financial Officer CONFERENCE CALL PARTICIPANTS Mark Franklin Wells Fargo - Analyst PRESENTATION Operator Good morning. My name is Lori and I'll be your conference operator today. At this time, I would like to welcome everyone to the Optical Cable Corporation’s first quarter 2015 earnings conference call. (Operator Instructions) Thank you. Mr. Siegel, you may begin your conference. Andrew Siegel - Joele Frank, Wilkinson, Brimmer, Katcher - Investor Relations Thanks, Lori. Good morning and thank you all for participating on Optical Cable Corporation's first quarter of fiscal year 2015 conference call. By this time, everyone should have a copy of the earnings press release issued earlier today. If you don't have it, please visit occfiber.com for a copy. On the call with us today is Neil Wilkin, Chairman, President, and Chief Executive Officer of OCC and Tracy Smith, Senior Vice President and Chief Financial Officer. Before we begin, I'd like to remind everyone that this call may contain forward-looking statements that involve risks and uncertainties. The actual future results of Optical Cable Corporation may differ materially due to a number of factors and risks, including, but not limited to, those factors referenced in the “forward-looking statements” section of this morning's press release. These cautionary statements apply to the contents of the Internet webcast on occfiber.com as well as today's call. Now, I'll turn the call over to Neil Wilkin. Neil, please begin. Neil Wilkin - Optical Cable Corporation - Chairman of the Board, President and Chief Executive Officer Thank you, and good morning, everyone. I will begin today's call with a few opening remarks. Tracy will then review the first quarter results for the three-month period ended January 31, 2015, in more detail. After Tracy's remarks, we will answer some questions. And as is our normal practice, we will only take questions from analysts and institutional investors during the Q&A session. We also offer other shareholders the opportunity to submit questions in advance of our earnings call. Instructions regarding such submissions are included in our press releases announcing the date and time of our earnings call. During the first quarter of 2015, we achieved increased top-line growth with a 5% increase in net sales when compared to the same quarter last year. We are pleased with these positive sales results, and believe they reflect the underlying strength of our business. Our first quarter results reflect typical seasonality, so we believe we'll continue to see increased demand for our comprehensive product offerings and solutions during the latter part of the year. Additionally, we are now realizing the benefits of the reorganization initiatives implemented during the latter part of fiscal year 2014. We continue to focus on operating efficiencies in an effort to control SG&A expenses and drive profitable growth. We continue to introduce strong, innovative communications solutions that we expect will be well received by our customers and end users
